376 S.C. 1 (2007)
655 S.E.2d 476
In the Matter of Eduardo K. Curry, Respondent.
Supreme Court of South Carolina.
December 12, 2007.

ORDER
Respondent was suspended on June 11, 2007, for a period of six (6) months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
*2 The request is granted and he is hereby reinstated to the practice of law in this state.
JEAN H. TOAL, CHIEF JUSTICE.
    s/ Daniel E. Shearouse
Clerk